Citation Nr: 1629329	
Decision Date: 07/22/16    Archive Date: 08/01/16

DOCKET NO.  14-26 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Whether the recoupment of "readjustment" pay by withholding VA disability compensation in the amount of $15,708.72 was proper.


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1986 to February 1996.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Detroit, Michigan Department of Veteran Affairs (VA) Regional Office (RO).

FINDINGS OF FACT

1.  The Veteran's separation documents indicate he was discharged because of a "reduction in force" and awarded High Year of Tenure (HYT) Pay in the amount of $15,708.72.

2.  In September 2012, the Veteran was notified of a VA compensation award and that he would receive payment minus withholdings to recoup his readjustment pay of $15,708.72.  

3.  The HYT pay is substantively identical to "separation pay" under relevant statues, and the governing law is clear that the same treatment applies to both readjustment and separation pay; the extent and manner of recoupment of such pay are mandated by governing law and regulations.


CONCLUSION OF LAW

The recoupment of the Veteran's separation pay by withholding his VA disability compensation was mandated by governing law and proper.  10 U.S.C.A. § 1174 (West 2014); 38 C.F.R. § 3.700 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The United States Court of Appeals for Veterans Claims (Court) has held that the VCAA does not affect matters on appeal when the question is limited to statutory interpretation.  See generally Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) (holding that the VCAA is not applicable where it could not affect a pending matter and could have no application as a matter of law).

In addition, the VA's General Counsel has determined that, under 38 U.S.C.A. § 5103(a), VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit.  VAOPGCPREC 5-04 (2004).  

Here, there is no dispute as to the essential facts, and the outcome of the appeal is governed by the interpretation and application of the law and regulations rather than by consideration of the adequacy of the evidence or resolving conflicting evidence.  Accordingly, the notice and duty to assist provisions of the VCAA are inapplicable and no further development under the VCAA is required.

Factual Background, Legal Criteria, and Analysis

The Board notes that it has reviewed all of the evidence in the record.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

In February 1996, the Veteran was discharged from active duty in the United States Air Force.  His discharge documents indicate he was discharged because of a "reduction in force" and that he was paid HYT pay in the amount of $15,708.72.  Several years later, the Veteran filed a claim seeking service connection for posttraumatic stress disorder (PTSD).  A September 2012 rating decision granted that claim and a contemporaneous letter notified the Veteran that he was paid $15,708.72 in "readjustment pay" by the military, and that VA would withhold portions of his monthly disability compensation benefits to recoup that amount.  

In June 2013, the Veteran argued that he was not given readjustment pay by the military, but instead was paid HYT pay, which was awarded because he was not promoted within a certain time frame.  Specifically, he said that he was forced to honorably separate from the Air Force at his ten-year mark.  At the March 2014 hearing before a DRO, he clarified that the Air Force compels members to separate if they fail to be promoted after a certain number of years, specifically indicating that the rank of E-4 requires promotion within ten years.  In his case, he said he turned down an E-5 promotion at his ten-year mark because he was going to take a civilian job.  As a result, he said he was awarded HYT pay based on his years and months in service, and not as a result of disability or for readjustment purposes.  In a letter dated shortly after that hearing, he argued that the relevant regulations did not explicitly address high year of tenure pay specifically, which he again identified as a type of compensation given for service members that had reached the maximum amount of years allowed in a particular rank and were not promoted further.  Therefore, he did not believe such pay should have been recouped by VA.  In his substantive appeal, he said, in essence, that a strict interpretation of the applicable law should not encompass the HYT pay he received at separation.  

The recoupment of separation or readjustment pay from VA disability compensation is required by 10 U.S.C.A. § 1174(h)(2), which provides that a member who has received separation pay under this section, or severance pay or readjustment pay under any other provision of law, based on service in the armed forces shall not be deprived, by reason of his receipt of such pay, of any disability compensation to which he is entitled under the laws administered by VA, but there shall be deducted from that disability compensation an amount equal to the total amount of separation pay, severance pay, and readjustment pay received.  This statute is implemented by VA in 38 C.F.R. § 3.700(a)(5), which provides that, where payment of separation or readjustment pay was made on or before September 30, 1996, as here, VA will recoup from disability compensation the total amount of such pay.  The Board is bound by the laws prescribed by Congress.  Here, the law is very clear-the only issue that must be resolved is whether the Veteran's HYT pay is the type of separation or readjustment pay contemplated by 10 U.S.C.A. § 1174.  

At separation, according to both his own admission and his separation documents, the Veteran had achieved the rank of E-4 as a regular enlisted member.  Under § 1174(b)(1), a regular enlisted member of an armed force who is "discharged involuntarily or as the result of the denial of the reenlistment of the member and who has completed six or more, but less than 20, years of active service immediately before that discharge is entitled to separation pay."  See id. at § 1174(b)(1).  Separation pay is computed under 38 U.S.C.A. § 1174(d), which provides that it may be either "(1) 10 percent of the product of (A) his years of active service and (B) 12 times the monthly basic pay to which he was entitled at the time of his discharge or release from active duty; or (2) one-half of the amount computed under clause (1)."  

By the Veteran's own repeated admission, he was forced to separate honorably because he had exhausted the period of time provided for at the E-4 rank (ten years) and declined a promotion to a higher rank.  He has also repeatedly explained that his HYT pay was a result of this specific circumstance, and was commensurate with his years in service.  Moreover, his separation documents clearly note the reason for his discharge as "reduction in force" rather than voluntary separation.  In light of the above, the Board finds that, notwithstanding the failure of the relevant statutes and regulations to specifically mention HYT pay, the Veteran's separation and pay received at that time comport entirely with the circumstances creating an entitlement to separation pay under 38 U.S.C.A. § 1174(b)(1).  Furthermore, the means by which separation is calculated (described above) clearly indicates that it is, like the Veteran's characterization of his HYT pay, meant to be commensurate with the amount of time a Veteran has served.  That the statute does not specifically mention HYT pay does not preclude its applicability to this case; as the underlying nature of the monies paid comport very precisely with the circumstances set forth in the relevant statute, any distinction between the terms is therefore largely nominal and not substantive.  Similarly, the AOJ's characterization of the amount paid as "readjustment pay" rather than "separation pay" is not a substantive error which provides a basis for reversing their determination in this matter, as these two terms are used somewhat interchangeably in § 1174 and, more importantly, subject to the exact same treatment.  See 38 U.S.C.A. § 1174(h)(2); 38 C.F.R. §§ 3.700(a)(2)(iii), (a)(5)(i).

Consequently, while the Board is sympathetic to the Veteran's argument, the law, as written by Congress and implemented by VA regulation, has been correctly applied in this case.  The recoupment of the full amount of disability separation pay the Veteran received when he was discharged from service in February 1996 via withholdings in monthly awards of disability compensation benefits is required by law.  10 U.S.C.A. § 1174(h)(2); 38 C.F.R. §§ 3.700(a)(2)(iii), (a)(5)(i).  While it is indeed unfortunate that recoupment of the amount in question created a financial hardship for the Veteran, the Board is bound by the law and has no authority to grant benefits simply because it appears equitable to do so.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994); see also Smith v. Derwinski, 2 Vet. App. 429, 432-33   (1992) (finding "[n]o equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress") (citing Office of Personnel Management  v. Richmond, 496 U.S. 414, 426   (1990)).

As VA does not have any discretion in the recoupment of the separation payment in question, the Board finds that the Veteran has failed to state a claim upon which relief may be granted, and that his claim must therefore be denied for lack of legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

The appeal is denied.



____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


